Name: Regulation (EEC) No 2763/75 of the Council of 29 October 1975 laying down general rules for granting private storage aid for pigmeat
 Type: Regulation
 Subject Matter: prices;  distributive trades;  animal product;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31975R2763Regulation (EEC) No 2763/75 of the Council of 29 October 1975 laying down general rules for granting private storage aid for pigmeat Official Journal L 282 , 01/11/1975 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 6 P. 0179 Greek special edition: Chapter 03 Volume 14 P. 0019 Swedish special edition: Chapter 3 Volume 6 P. 0179 Spanish special edition: Chapter 03 Volume 9 P. 0099 Portuguese special edition Chapter 03 Volume 9 P. 0099 REGULATION (EEC) No 2763/75 OF THE COUNCIL of 29 October 1975 laying down general rules for granting private storage aid for pigmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2759/75 (1) of 29 October 1975 on the common organization of the market in pigmeat, and in particular Article 7 (1) thereof; Having regard to the proposal from the Commission; Whereas Regulation (EEC) No 2759/75 makes provision for intervention in the market in pigmeat in the form of private storage aid; Whereas the functioning of such a system of aid can be facilitated by providing for the conclusion of contracts with intervention agencies; Whereas, in order to achieve the purposes of the aid as defined in Regulation (EEC) No 2759/75 its amount should be fixed with reference to the cost of storage ; whereas, to that end, two methods should be provided for fixing that amount ; whereas, in both cases, the granting of aid should be so effected as not to discriminate between applicants established in the Community; Whereas suitable measures should be provided for in case the situation of the market in the products in question necessitates an alteration in the terms of contracts to be concluded or in the length of the period of storage provided for in contracts already concluded, HAS ADOPTED THIS REGULATION: Article 1 1. Private storage, within the meaning of Article 3 of Regulation (EEC) 2759/75, is the holding in a warehouse, at their own risk and expense by natural or legal persons established in the Community other than the intervention agencies referred to in that Article, of products covered by the market in pigmeat. 2. Private storage aid may only be granted in respect of products derived from pigs originating in the Community. 3. Private storage aid shall be granted in accordance with the terms of contracts concluded with intervention agencies ; such contracts shall express the reciprocal obligations of the contracting parties in standard terms for each product. Article 2 Unless specially authorized, a request for private storage aid may only be made in the country where the product is to be stored. Article 3 If the market situation so requires, the period of storage specified in the contract may be curtailed or extended under conditions to be determined. Article 4 1. The amount of aid shall be either: (a) determined by means of an invitation to tender published in the Official Journal of the European Communities, or (b) fixed in advance. 2. In either case: (a) equal treatment shall be given to applicants as to the admissibility of their offer, irrespective of the place of their establishment in the Community; (b) only applicants who have given security for the fulfilment of their contract obligations by lodging a deposit, which shall be forfeited in whole or in (1)See page 1 of this Official Journal. part if these are not fulfilled or are only partially fulfilled, shall be permitted to tender and to conclude a contract; (c) the time limit for the entry of products into store and the duration of storage shall be specified; (d) the amount of the aid may not normally exceed the amount of the costs which would be incurred if storage were effected by a public intervention agency. Article 5 1. In the selection of tenders preference shall be given to those which are most favourable to the Community. 2. In any case, the award of a contract shall not necessarily ensue. Article 6 Where the amount of aid is fixed in advance: (a) there shall be a single rate for each product taking into account storage costs, normal depreciation of quality and, so far as possible, any foreseeable increase in the price of the product in question; (b) requests for aid shall be granted under conditions to be determined, in particular as regards the time that may elapse between the submission of the request and the conclusion of the contract; c) the conclusion of storage contracts may be suspended or the terms of future contracts may be revised, if a summary review of the market situation, of the quantities covered by contracts and of applications for contracts shows either of these measures to be necessary. Article 7 1. Council Regulation (EEC) No 739/68 (1) of 18 June 1968 laying down general rules for granting private storage aid for pigmeat is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 8 This Regulation shall enter into force on 1 November 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975. For the Council The President G. MARCORA (1)OJ No L 136, 20.6.1968, p. 1.